Vinje, C. J.
The question presented by the appeal is whether the contract set out in the statement of facts was a mere broker’s listing contract or one authorizing the agents to enter into an agreement to convey that would bind the defendants. This question was decided in the case of Grinde v. Chipman, 175 Wis. 376, 185 N. W. 288. In that case the agreement in question as to the contractual parts was identical with the one in this case except that it read, “and on sale being made at the above or other price satisfactory to the party of the first part,” instead of “and on sale being made at the price and upon the terms specified,” as this contract reads. This slight difference in phraseology cannot substantially affect the question of its construction. If anything, the contract in that case gave more latitude to the brokers than does the present contract, because it suggested there might be a modification as to price. It was held to be *147a listing contract merely — one to find a buyer, and not one authorizing the agent to bind the owners to convey. The precise question was there squarely at issue, for if the contract was one authorizing the agent to actually make a sale of the property it was not complied with by plaintiff. On the other hand, if it was merely a contract to find a buyer it was complied with. The court held plaintiff was entitled to recover because he had produced a buyer able and willing to buy, and was therefore entitled to his compensation. That case discusses the question so fully that it would be mere repetition to restate the grounds upon which it rests. We think it would be a surprise to both owners of real estate and brokers to learn that contracts such as the one set Out constituted more than authority to secure a buyer and earn the stipulated commission.' Written authority to an agent to convey real estate is usually attended with greater formality.
By the Court. — Judgment affirmed.